--------------------------------------------------------------------------------

Exhibit 10.18
 








 



 

 

 
 
LaserCard Corporation
 
2004 Equity Incentive Compensation Plan
 
 (As Amended by the Board on September 19, 2008)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LASERCARD Corporation
2004 Equity Incentive Compensation Plan
 

--------------------------------------------------------------------------------


 
Table of Contents
Page

   
SECTION 1. ESTABLISHMENT AND PURPOSE
1
SECTION 2. DEFINITIONS
1
(a)
“Affiliate”
1
(b)
“Award”
1
(c)
“Board of Directors”
1
(d)
“Change in Control”
1
(e)
“Code”
2
(f)
“Committee”
2
(g)
“Company”
2
(h)
“Consultant”
2
(i)
“Employee”
2
(j)
“Exchange Act”
2
(k)
“Exercise Price”
2
(l)
“Fair Market Value”
2
(m)
“ISO”
3
(n)
“Nonstatutory Option” or “NSO”
3
(o)
“Offeree”
3
(p)
“Option”
3
(q)
“Optionee”
3
(r)
“Outside Director”
3
(s)
“Parent”
3
(t)
“Participant”
3
(u)
“Plan”
3
(v)
“Purchase Price”
3
(w)
“Restricted Share”
3
(x)
“Restricted Share Agreement”
3
(y)
“SAR”
3
(z)
“SAR Agreement”
3
(aa)
“Service”
3
(bb)
“Share”
4
(cc)
“Stock”
4
(dd)
“Stock Option Agreement”
4
(ee)
“Stock Unit”
4
(ff)
“Stock Unit Agreement”
4
(gg)
“Subsidiary”
4
(hh)
“Total and Permanent Disability”
4
SECTION 3. ADMINISTRATION
4
(a)
Committee Composition
4
(b)
Committee for Non-Officer Grants
4
(c)
Committee Procedures
4
(d)
Committee Responsibilities
4
SECTION 4. ELIGIBILITY
5
(a)
General Rule
5
(b)
Automatic Grants to Outside Directors.
6
(c)
Ten-Percent Stockholders
6
(d)
Attribution Rules
6
(e)
Outstanding Stock
6
     

 
LASERCARD Corporation
2004 Equity Incentive Compensation Plan
 
-ii-

--------------------------------------------------------------------------------


 
SECTION 5. STOCK SUBJECT TO PLAN
6
(a)
Basic Limitation
6
(b)
Individual Award Limitation
6
(c)
Additional Shares
7
SECTION 6. RESTRICTED SHARES
7
(a)
Restricted Stock Agreement
7
(b)
Payment for Awards
7
(c)
Vesting
7
(d)
Voting and Dividend Rights
7
(e)
Restrictions on Transfer of Shares
7
SECTION 7. TERMS AND CONDITIONS OF OPTIONS
7
(a)
Stock Option Agreement
7
(b)
Number of Shares
7
(c)
Exercise Price
8
(d)
Withholding Taxes
8
(e)
Exercisability and Term
8
(f)
Exercise of Options Upon Termination of Service
8
(g)
Effect of Change in Control
8
(h)
Leaves of Absence
8
(i)
No Rights as a Stockholder
8
(j)
Modification, Extension and Renewal of Options
8
(k)
Restrictions on Transfer of Shares
8
SECTION 8. PAYMENT FOR SHARES
9
(a)
General Rule
9
(b)
Surrender of Stock
9
(c)
Services Rendered
9
(d)
Cashless Exercise
9
(e)
Exercise/Pledge
9
(f)
Other Forms of Payment
9
(g)
Limitations under Applicable Law
9
SECTION 9. STOCK APPRECIATION RIGHTS
9
(a)
SAR Agreement
9
(b)
Number of Shares
10
(c)
Exercise Price
10
(d)
Exercisability and Term
10
(e)
Effect of Change in Control
10
(f)
Exercise of SARs
10
(g)
Modification or Assumption of SARs
10
SECTION 10. STOCK UNITS
10
(a)
Stock Unit Agreement
10
(b)
Payment for Awards
10
(c)
Vesting Conditions
10
(d)
Voting and Dividend Rights
11
(e)
Form and Time of Settlement of Stock Units
11
(f)
Death of Recipient
11
(g)
Creditors’ Rights
11
SECTION 11. TRANSFERABILITY; PERFORMANCE GOALS
11
(a)
Transferability
11
     

 
LASERCARD Corporation
2004 Equity Incentive Compensation Plan
 
-iii-

--------------------------------------------------------------------------------


 
(b)
Performance Goals
11
SECTION 12. ADJUSTMENT OF SHARES
12
(a)
Adjustments
12
(b)
Dissolution or Liquidation
12
(c)
Reorganizations
12
(d)
Reservation of Rights
12
SECTION 13. DEFERRAL OF AWARDS
13
SECTION 14. AWARDS UNDER OTHER PLANS
13
SECTION 15. PAYMENT OF DIRECTOR’S FEES IN SECURITIES
13
(a)
Effective Date
13
(b)
Elections to Receive NSOs, Restricted Shares or Stock Units
13
(c)
Number and Terms of NSOs, Restricted Shares or Stock Units
13
SECTION 16. LEGAL AND REGULATORY REQUIREMENTS
14
SECTION 17. WITHHOLDING TAXES
14
(a)
General
14
(b)
Share Withholding
14
SECTION 18. NO EMPLOYMENT RIGHTS
14
SECTION 19. DURATION AND AMENDMENTS
14
(a)
Term of the Plan
14
(b)
Right to Amend or Terminate the Plan
14
(c)
Effect of Termination
14
SECTION 20. EXECUTION
15
     

 
LASERCARD Corporation
2004 Equity Incentive Compensation Plan
 
-iv-

--------------------------------------------------------------------------------


 
LaserCard Corporation
 
2004 Equity Incentive Compensation Plan
 
 SECTION 1.  ESTABLISHMENT AND PURPOSE.
 
The Plan was adopted by the Board of Directors on August 9, 2004, subject to
stockholder approval, which was effective on October 1, 2004 (the “Effective
Date”).  The plan is a successor to the Company’s Amended and Restated Stock
Option Plan (the “Prior Plan”).  As of the Effective Date, no further awards
shall be made under the Prior Plan.  However, the provisions of the Prior Plan
shall continue to apply to awards granted under the Prior Plan prior to the
Effective Date.  In the event that this Plan is not approved by stockholders,
awards shall continue to be made under the Prior Plan in accordance with its
terms.  The purpose of the Plan is to promote the long-term success of the
Company and the creation of stockholder value by (a) encouraging Employees,
Outside Directors and Consultants to focus on critical long-range objectives,
(b) encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to stockholder interests through increased
stock ownership.  The Plan seeks to achieve this purpose by providing for Awards
in the form of restricted shares, stock units, options (which may constitute
incentive stock options or nonstatutory stock options) or stock appreciation
rights.
 
SECTION 2.  DEFINITIONS.
 
(a)           “Affiliate” shall mean any entity other than a Subsidiary, if the
Company and/or one of more Subsidiaries own not less than 50% of such entity.
 
(b)           “Award” shall mean any award of an Option, a SAR, a Restricted
Share or a Stock Unit under the Plan.
 
(c)           “Board of Directors” shall mean the Board of Directors of the
Company, as constituted from time to time.
 
(d)           “Change in Control” shall mean the occurrence of any of the
following events:
 
(i)           A change in the composition of the Board of Directors occurs, as a
result of which fewer than one-half of the incumbent directors are directors who
either:
 
(A)           Had been directors of the Company on the “look-back date” (as
defined below) (the “original directors”); or
 
(B)           Were elected, or nominated for election, to the Board of Directors
with the affirmative votes of at least a majority of the aggregate of the
original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved (the “continuing directors”); or
 
(ii)           Any “person” (as defined below) who by the acquisition or
aggregation of securities, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing under
special circumstances) having the right to vote at elections of directors (the
“Base Capital Stock”); except that any change in the relative beneficial
ownership of the Company’s securities by any person resulting solely from a
reduction in the aggregate number of outstanding shares of Base Capital Stock,
and any decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company; or
 
(iii)           The consummation of a merger or consolidation of the Company
with or into another entity or any other corporate reorganization, if persons
who were not stockholders of the Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving
entity; or
 
1

--------------------------------------------------------------------------------


 
(iv)           The sale, transfer or other disposition of all or substantially
all of the Company’s assets.
 
For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the later of (1) the Effective Date or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.
 
For purposes of subsection (d)(ii) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.
 
Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.
 
(e)           “Code” shall mean the United States Internal Revenue Code of 1986,
as amended.
 
(f)           “Committee” shall mean the Compensation Committee as designated by
the Board of Directors, which is authorized to administer the Plan, as described
in Section 3 hereof.
 
(g)           “Company” shall means LaserCard Corporation, a Delaware
corporation.
 
(h)           “Consultant” shall mean a consultant or advisor who provides bona
fide services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor or a member of the board of directors of a Parent or a
Subsidiary who is not an Employee.  Service as a Consultant shall be considered
Service for all purposes of the Plan.
 
(i)           “Employee” shall mean any individual who is a common-law employee
of the Company, a Parent or a Subsidiary.
 
(j)            “Exchange Act” shall mean the United States Securities Exchange
Act of 1934, as amended.
 
(k)           “Exercise Price” shall mean, in the case of an Option, the amount
for which one Common Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement.  “Exercise Price,” in the
case of a SAR, shall mean an amount, as specified in the applicable SAR
Agreement, which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.
 
(l)           “Fair Market Value” with respect to a Share, shall mean the market
price of one Share of Stock, determined by the Committee as follows:
 
(i)           If the Stock was traded over-the-counter in the United Sates on
the date in question but was not traded on The United States Nasdaq Stock
Market, then the Fair Market Value shall be equal to the last transaction price
quoted for such date by the United States OTC Bulletin Board or, if not so
quoted, shall be equal to the mean between the last reported representative bid
and asked prices quoted for such date by the principal United States automated
inter-dealer quotation system on which the Stock is quoted or, if the Stock is
not quoted on any such system, by the Pink Sheets LLC;
 
2

--------------------------------------------------------------------------------


 
(ii)           If the Stock was traded on The United States Nasdaq Stock Market,
then the Fair Market Value shall be equal to the mean between the high and low
reported sale prices quoted for such date during normal (and not extended)
trading hours by The United States Nasdaq Stock Market;
 
(iii)           If the Stock was traded on a United States stock exchange on the
date in question, then the Fair Market Value shall be equal to the closing price
reported for such date by the applicable composite-transactions report; and
 
(iv)           If none of the foregoing provisions is applicable, then the Fair
Market Value shall be determined by the Committee in good faith on such basis as
it deems appropriate.
 
In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.
 
(m)           “ISO” shall mean an employee incentive stock option described in
Section 422 of the Code.
 
(n)           “Nonstatutory Option” or “NSO” shall mean an employee stock option
that is not an ISO.
 
(o)           “Offeree” shall mean an individual to whom the Committee has
offered the right to acquire Shares under the Plan (other than upon exercise of
an Option).
 
(p)           “Option” shall mean an ISO or Nonstatutory Option granted under
the Plan and entitling the holder to purchase Shares.
 
(q)           “Optionee” shall mean an individual or estate who holds an Option
or SAR.
 
(r)           “Outside Director” shall mean a member of the Board of Directors
who is not a common-law employee of, or paid consultant to, the Company, a
Parent or a Subsidiary.  Service as an Outside Director shall be considered
Service for all purposes of the Plan, except as provided in Section 4(a).
 
(s)           “Parent” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  A corporation that attains the status of a Parent
on a date after the adoption of the Plan shall be a Parent commencing as of such
date.
 
(t)           “Participant” shall mean an individual or estate who holds an
Award.
 
(u)           “Plan” shall mean this 2004 Equity Incentive Compensation Plan of
LaserCard Corporation, as amended from time to time.
 
(v)           “Purchase Price” shall mean the consideration for which one Share
may be acquired under the Plan (other than upon exercise of an Option), as
specified by the Committee.
 
(w)           “Restricted Share” shall mean a Share awarded under the Plan.
 
(x)           “Restricted Share Agreement” shall mean the agreement between the
Company and the recipient of a Restricted Share which contains the terms,
conditions and restrictions pertaining to such Restricted Shares.
 
(y)          “SAR” shall mean a stock appreciation right granted under the Plan.

 
(z)           “SAR Agreement” shall mean the agreement between the Company and
an Optionee which contains the terms, conditions and restrictions pertaining to
his or her SAR.
 
(aa)        “Service” shall mean service as an Employee, Consultant or Outside
Director.
 
3

--------------------------------------------------------------------------------


 
(bb)           “Share” shall mean one share of Stock, as adjusted in accordance
with Section 8 (if applicable).
 
(cc)           “Stock” shall mean the Common Stock of the Company.
 
(dd)           “Stock Option Agreement” shall mean the agreement between the
Company and an Optionee that contains the terms, conditions and restrictions
pertaining to his Option.
 
(ee)           “Stock Unit” shall mean a bookkeeping entry representing the
equivalent of one Share, as awarded under the Plan.
 
(ff)           “Stock Unit Agreement” shall mean the agreement between the
Company and the recipient of a Stock Unit which contains the terms, conditions
and restrictions pertaining to such Stock Unit.
 
(gg)           “Subsidiary” shall mean any corporation, if the Company and/or
one or more other Subsidiaries own not less than 50% of the total combined
voting power of all classes of outstanding stock of such corporation.  A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.
 
(hh)           “Total and Permanent Disability” shall mean that the Optionee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted, or can be expected to last, for a continuous period of
not less than 12 months.
 
(ii)           “GAAP Value” shall mean the value of an Award on the date it is
made for purposes of determining compensation expense in accordance with U.S.
generally accepted accounting principles, assuming that the Award would vest in
full.
 
SECTION 3.  ADMINISTRATION.
 
(a)           Committee Composition.  The Plan shall be administered by the
Committee.  The Committee shall consist of two or more directors of the Company,
who shall be appointed by the Board.  In addition, the composition of the
Committee shall satisfy (i) such requirements as the United States Securities
and Exchange Commission may establish for administrators acting under plans
intended to qualify for exemption under Rule 16b-3 (or its successor) under the
Exchange Act; and (ii) such requirements as the United States Internal Revenue
Service may establish for outside directors acting under plans intended to
qualify for exemption under Section 162(m)(4)(C) of the Code.
 
(b)           Committee for Non-Officer Grants.  The Board may also appoint one
or more separate committees of the Board, each composed of one or more directors
of the Company who need not satisfy the requirements of Section 3(a), who may
administer the Plan with respect to Employees who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and may determine all terms of such
grants.  Within the limitations of the preceding sentence, any reference in the
Plan to the Committee shall include such committee or committees appointed
pursuant to the preceding sentence.  The Board of Directors may also authorize
one or more officers of the Company to designate Employees, other than officers
under Section 16 of the Exchange Act, to receive Awards and/or to determine the
number of such Awards to be received by such persons; provided, however, that
the Board of Directors shall specify the total number of Awards that such
officers may so award.
 
(c)           Committee Procedures.  The Board of Directors shall designate one
of the members of the Committee as chairman.  The Committee may hold meetings at
such times and places as it shall determine.  The acts of a majority of the
Committee members present at meetings at which a quorum exists, or acts reduced
to or approved in writing by all Committee members, shall be valid acts of the
Committee.
 
(d)           Committee Responsibilities.  Subject to the provisions of the
Plan, the Committee shall have full authority and discretion to take the
following actions:
 
4

--------------------------------------------------------------------------------


 
(i)           To interpret the Plan and to apply its provisions;
 
(ii)           To adopt, amend or rescind rules, procedures and forms relating
to the Plan;
 
(iii)           To authorize any person to execute, on behalf of the Company,
any instrument required to carry out the purposes of the Plan;
 
(iv)           To determine when Awards are to be granted under the Plan;
 
(v)           To select the Offerees and Optionees;
 
(vi)           To determine the number of Shares to be made subject to each
Award;
 
(vii)           To prescribe the terms and conditions of each Award, including
(without limitation) the Exercise Price or Purchase Price, and the vesting or
duration of the Award (including accelerating the vesting of Awards, either at
the time of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;
 
(viii)           To establish or verify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award;
 
(ix)           To amend any outstanding Award agreement, subject to applicable
legal restrictions and to the consent of the Participant if the Participant’s
rights or obligations would be adversely affected;
 
(x)           To prescribe the consideration for the grant of each Award or
other right under the Plan and to determine the sufficiency of such
consideration;
 
(xi)           To determine the disposition of each Award or other right under
the Plan in the event of a Participant’s divorce or dissolution of marriage;
 
(xii)           To determine whether Options or other rights under the Plan will
be granted in replacement of other grants under an incentive or other
compensation plan of an acquired business;
 
(xiii)           To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award agreement; and
 
(xiv)           To take any other actions deemed necessary or advisable for the
administration of the Plan.
 
Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act.  All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee.  No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.
 
SECTION 4.  ELIGIBILITY.
 
(a)           General Rule.  Only Employees shall be eligible for the grant of
ISOs.  Only Employees, Consultants and Outside Directors shall be eligible for
the grant of Restricted Shares, Stock Units, Nonstatutory Options or SARs.
 
5

--------------------------------------------------------------------------------


 
(b)           Automatic Grants to Outside Directors.  As of the date of each
regular annual meeting of the Company’s stockholders, each Outside Director who
is elected or reelected or is continuing to serve as a member of the Board of
Directors as of the adjournment of such meeting shall receive an Award of Shares
with a GAAP Value of $36,000 up to a maximum Award of 8,000 Shares, such maximum
to include Shares subject to Awards granted under Section 15 in the one-year
period preceding or following the Award under this Section 4(b), (with the 8,000
Share number subject to adjustment under Section 12), provided that such Outside
Director has served on the Board of Directors for the immediately preceding
six-month period.   Each Outside Director who is newly elected as a member of
the Board of Directors other than at an annual meeting will similarly receive an
Award of Shares except that the $36,000 GAAP Value and 8,000 Share maximum shall
be pro-rated by the ratio of 365 minus the number of days elapsed since the
prior annual meeting (up to 365) divided by 365.  Each Award of Shares granted
under this Section (4)(b) shall require no payment for the Shares and shall vest
and become non-forfeitable in one installment at the end of the eleven
(11)-month anniversary of the date the Award was made; provided, however, that
each such Award shall become fully vested if a Change in Control occurs with
respect to the Company during the Outside Director’s Service (unless otherwise
provided by the Board in the Outside Director’s Restricted Stock Agreement).
 
(c)           Ten-Percent Stockholders.  An Employee who owns more than 10% of
the total combined voting power of all classes of outstanding stock of the
Company, a Parent or Subsidiary shall not be eligible for the grant of an ISO
unless such grant satisfies the requirements of Section 422(c)(5) of the Code.
 
(d)           Attribution Rules.  For purposes of Section 4(c) above, in
determining stock ownership, an Employee shall be deemed to own the stock owned,
directly or indirectly, by or for such Employee’s brothers, sisters, spouse,
ancestors and lineal descendants.  Stock owned, directly or indirectly, by or
for a corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.
 
(e)           Outstanding Stock.  For purposes of Section 4(c) above,
“outstanding stock” shall include all stock actually issued and outstanding
immediately after the grant.  “Outstanding stock” shall not include shares
authorized for issuance under outstanding options held by the Employee or by any
other person (and therefore that may be subject to ISOs granted under the Plan).
 
SECTION 5.  STOCK SUBJECT TO PLAN.
 
(a)           Basic Limitation.  Shares offered under the Plan shall be
authorized but unissued Shares or treasury Shares.  The maximum aggregate number
of Shares that may be subject to Awards granted under the Plan (and therefore
that may be subject to ISOs granted under the Plan) shall not exceed one million
one hundred ninety thousand (1,190,000) Shares, plus any Shares remaining
available for grant of awards under the Prior Plan on the Effective Date
(including Shares subject to outstanding options under the Prior Plan on the
Effective Date that are subsequently forfeited or terminate for any other reason
before being exercised and unvested Shares that are forfeited pursuant to such
Prior Plan after the Effective Date).  Any Shares granted as Options or SARs
shall be counted against this limit as one (1) Share for every one (1) Share
granted.  In these regards, the number of Shares counted against this limit
shall be reduced by the number of Shares covered by an SAR which is settled in
Shares and by the number Shares covered by an Option for which there is a net
exercise or withholding in Shares (rather than the number of Shares actually
issued).  Any Shares granted as Awards other than Options or SARs shall be
counted against this limit as two (2) Shares for every one (1) Share
granted.  The limitations of this Section 5(a) shall be subject to adjustment
pursuant to Section 12.  The number of Shares that are subject to Options or
other Awards outstanding at any time under the Plan shall not exceed the number
of Shares which then remain available for issuance under the Plan.  The Company,
during the term of the Plan, shall at all times reserve and keep available
sufficient Shares to satisfy the requirements of the Plan.
 
(b)           Individual Award Limitation.  Subject to the provisions of
Section 12, no Participant may receive Options, SARs, Restricted Shares or Stock
Units under the Plan in any consecutive twelve-month period that relate to more
than 100,000 Shares; provided, however, that this limit shall be increased to
200,000 Shares for grants in the first twelve months of the Participant’s
Service.
 
6

--------------------------------------------------------------------------------


 
(c)           Additional Shares.  If Restricted Shares or Shares issued upon the
exercise of Options are forfeited, then such Shares shall again become available
for Awards under the Plan.  If Stock Units, Options or SARs are forfeited or
terminate for any other reason before being settled or exercised, then the
corresponding Shares shall again become available for Awards under the Plan.  If
Stock Units are settled, then only the number of Shares (if any) actually issued
in settlement of such Stock Units (multiplied by two) shall reduce the number
available under Section 5(a) and the balance shall again become available for
Awards under the Plan.
 
SECTION 6.  RESTRICTED SHARES.
 
(a)           Restricted Stock Agreement.  Each grant of Restricted Shares under
the Plan shall be evidenced by a Restricted Stock Agreement between the
recipient and the Company.  Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Restricted Stock
Agreements entered into under the Plan need not be identical.
 
(b)           Payment for Awards.  Subject to the following sentence, Restricted
Shares may be sold or awarded under the Plan for such consideration as the
Committee may determine, including (without limitation) cash, cash equivalents,
past services and future services; provided that payment may not be made by
delivery of a promissory note.
 
(c)           Vesting.  Each Award of Restricted Shares shall be subject to
vesting, with unvested Restricted Shares subject to forfeiture or
repurchase.  Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Restricted Stock Agreement; provided,
however, that an Award of Restricted Shares will have at least one-year vesting
if such Award includes performance conditions and if the Award does not include
performance conditions, vesting no more rapidly than pro rata installments over
three years from the date the Award is made, other than upon the death,
disability or retirement of the Participant or with respect to such Awards that
are issued upon exercise or settlement of Stock Options or SARs, in each case as
specified in the agreement evidencing such Award.  A Restricted Stock Agreement
may provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events.  The Committee may determine, at the
time of granting Restricted Shares of thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.
 
(d)           Voting and Dividend Rights.  The holders of Restricted Shares
awarded under the Plan shall have the same voting, dividend and other rights as
the Company’s other stockholders.  A Restricted Stock Agreement, however, may
require that the holders of Restricted Shares invest any cash dividends received
in additional Restricted Shares.  Such additional Restricted Shares shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.
 
(e)           Restrictions on Transfer of Shares.  Restricted Shares shall be
subject to such rights of repurchase, rights of first refusal or other
restrictions as the Committee may determine.  Such restrictions shall be set
forth in the applicable Restricted Stock Agreement and shall apply in addition
to any general restrictions that may apply to all holders of Shares.
 
SECTION 7.  TERMS AND CONDITIONS OF OPTIONS.
 
(a)           Stock Option Agreement.  Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company.  Such Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions which are not
inconsistent with the Plan and which the Committee deems appropriate for
inclusion in a Stock Option Agreement.  The Stock Option Agreement shall specify
whether the Option is an ISO or an NSO.  The provisions of the various Stock
Option Agreements entered into under the Plan need not be identical.  Options
may be granted in consideration of a reduction in the Optionee’s other
compensation.
 
(b)           Number of Shares.  Each Stock Option Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 12.
 
7

--------------------------------------------------------------------------------


 
(c)           Exercise Price.  Each Stock Option Agreement shall specify the
Exercise Price.  The Exercise Price of an ISO shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, except as otherwise provided
in Section 4(c), and the Exercise Price of an NSO shall not be less 100% of the
Fair Market Value of a Share on the date of grant.  Subject to the foregoing in
this Section 7(c), the Exercise Price under any Option shall be determined by
the Committee at its sole discretion.  The Exercise Price shall be payable in
one of the forms described in Section 8
 
(d)           Withholding Taxes.  As a condition to the exercise of an Option,
the Optionee shall make such arrangements as the Committee may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.  The Optionee shall also make
such arrangements as the Committee may require for the satisfaction of any
federal, state, local or foreign withholding tax obligations that may arise in
connection with the disposition of Shares acquired by exercising an Option.
 
(e)           Exercisability and Term.  Each Stock Option Agreement shall
specify the date when all or any installment of the Option is to become
exercisable.  The Stock Option Agreement shall also specify the term of the
Option; provided that the term of Option shall in no event exceed 10 years from
the date of grant (five years for ISOs granted to Employees described in
Section 4(c)).  A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability, or retirement
or other events and may provide for expiration prior to the end of its term in
the event of the termination of the Optionee’s Service.  Options may be awarded
in combination with SARs, and such an Award may provide that the Options will
not be exercisable unless the related SARs are forfeited.  Subject to the
foregoing in this Section 7(e), the Committee at its sole discretion shall
determine when all or any installment of an Option is to become exercisable and
when an Option is to expire.
 
(f)           Exercise of Options Upon Termination of Service.  Each Stock
Option Agreement shall set forth the extent to which the Optionee shall have the
right to exercise the Option following termination of the Optionee’s Service
with the Company and its Subsidiaries, and the right to exercise the Option of
any executors or administrators of the Optionee’s estate or any person who has
acquired such Option(s) directly from the Optionee by bequest or
inheritance.  Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Options issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of Service.
 
(g)           Effect of Change in Control.  The Committee may determine, at the
time of granting an Option or thereafter, that such Option shall become
exercisable as to all or part of the Shares subject to such Option in the event
that a Change in Control occurs with respect to the Company.
 
(h)           Leaves of Absence.  An Employee’s Service shall cease when such
Employee ceases to be actively employed by, or a Consultant to, the Company (or
any subsidiary) as determined in the sole discretion of the Board of
Directors.  For purposes of Options, Service does not terminate when an Employee
goes on a bona fide leave of absence, that was approved by the Company in
writing, if the terms of the leave provide for continued service crediting, or
when continued service crediting is required by applicable law.  However, for
purposes of determining whether an Option is entitled to ISO status, an
Employee’s Service will be treated as terminating 90 days after such Employee
went on leave, unless such Employee’s right to return to active work is
guaranteed by law or by a contract.  Service terminates in any event when the
approved leave ends, unless such Employee immediately returns to active
work.  The Company determines which leaves count toward Service, and when
Service terminates for all purposes under the Plan.
 
(i)           No Rights as a Stockholder.  An Optionee, or a transferee of an
Optionee, shall have no rights as a stockholder with respect to any Shares
covered by his Option until the date of the issuance of a stock certificate for
such Shares.  No adjustments shall be made, except as provided in Section 12.
 
(j)           Modification, Extension and Renewal of Options.  Within the
limitations of the Plan, the Committee may modify, extend or renew outstanding
options or may accept the cancellation of outstanding options (to the extent not
previously exercised), whether or not granted hereunder, in return for the grant
of new Options for the same or a different number of Shares..  The foregoing
notwithstanding, no modification of an Option shall, without the consent of the
Optionee, adversely affect his or her rights or obligations under such
Option.  In addition, notwithstanding any other provision of the Plan, in no
event shall the Committee cancel any outstanding Option for the purpose of
reissuing the Option to the Optionee at a lower exercise price or reduce the
exercise price of an outstanding Option.
 
8

--------------------------------------------------------------------------------


 
(k)           Restrictions on Transfer of Shares.  Any Shares issued upon
exercise of an Option shall be subject to such special forfeiture conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Committee may determine.  Such restrictions shall be set forth in the
applicable Stock Option Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.
 
SECTION 8.  PAYMENT FOR SHARES.
 
(a)           General Rule.  The entire Exercise Price or Purchase Price of
Shares issued under the Plan shall be payable in lawful money of the United
States of America at the time when such Shares are purchased, except as provided
in Section 8(b) through Section 8(f) below.
 
(b)           Surrender of Stock.  To the extent that a Stock Option Agreement
so provides, payment may be made all or in part by surrendering, or attesting to
the ownership of, Shares which have already been owned by the Optionee or his
representative.  Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan.  The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.
 
(c)           Services Rendered.  At the discretion of the Committee, Shares may
be awarded under the Plan in consideration of services rendered to the Company
or a Subsidiary prior to the award.  If Shares are awarded without the payment
of a Purchase Price in cash, the Committee shall make a determination (at the
time of the award) of the value of the services rendered by the Offeree and the
sufficiency of the consideration to meet the requirements of Section 6(b).
 
(d)           Cashless Exercise.  To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price.
 
(e)           Exercise/Pledge.  To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker or lender
to pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.
 
(f)           Other Forms of Payment.  To the extent that a Stock Option
Agreement or Restricted Stock Agreement so provides, payment may be made in any
other form that is consistent with applicable laws, regulations and rules;
provided that payment may not be made by delivery of a promissory note.
 
(g)           Limitations under Applicable Law.  Notwithstanding anything herein
or in a Stock Option Agreement or Restricted Stock Agreement to the contrary,
payment may not be made in any form that is unlawful, as determined by the
Committee in its sole discretion.
 
SECTION 9.  STOCK APPRECIATION RIGHTS.
 
(a)           SAR Agreement.  Each grant of a SAR under the Plan shall be
evidenced by a SAR Agreement between the Optionee and the Company.  Such SAR
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan.  The provisions of the
various SAR Agreements entered into under the Plan need not be identical.  SARs
may be granted in consideration of a reduction in the Optionee’s other
compensation.
 
9

--------------------------------------------------------------------------------


 
(b)           Number of Shares.  Each SAR Agreement shall specify the number of
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Section 12.
 
(c)           Exercise Price.  Each SAR Agreement shall specify the Exercise
Price.  A SAR Agreement may specify an Exercise Price that varies in accordance
with a predetermined formula while the SAR is outstanding.
 
(d)           Exercisability and Term.  Each SAR Agreement shall specify the
date when all or any installment of the SAR is to become exercisable.  The SAR
Agreement shall also specify the term of the SAR.  A SAR Agreement may provide
for accelerated exercisability in the event of the Optionee’s death, disability
or retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s service.  SARs may be
awarded in combination with Options, and such an Award may provide that the SARs
will not be exercisable unless the related Options are forfeited.  A SAR may be
included in an ISO only at the time of grant but may be included in an NSO at
the time of grant or thereafter.  A SAR granted under the Plan may provide that
it will be exercisable only in the event of a Change in Control.
 
(e)           Effect of Change in Control.  The Committee may determine, at the
time of granting a SAR or thereafter, that such SAR shall become fully
exercisable as to all Common Shares subject to such SAR in the event that a
Change in Control occurs with respect to the Company.
 
(f)           Exercise of SARs.  Upon exercise of a SAR, the Optionee (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Company (a) Shares, (b) cash or (c) a combination of Shares and
cash, as the Committee shall determine.  The amount of cash and/or the Fair
Market Value of Shares received upon exercise of SARs shall, in the aggregate,
be equal to the amount by which the Fair Market Value (on the date of surrender)
of the Shares subject to the SARs exceeds the Exercise Price.
 
(g)           Modification or Assumption of SARs.  Within the limitations of the
Plan, the Committee may modify, extend or assume outstanding SARs or may accept
the cancellation of outstanding SARs (whether granted by the Company or by
another issuer) in return for the grant of new SARs for the same or a different
number of shares.  The foregoing notwithstanding, no modification of a SAR
shall, without the consent of the holder, may alter or impair his or her rights
or obligations under such SAR.  In addition, notwithstanding any other provision
of the Plan, in no event shall the Committee cancel any outstanding SAR for the
purpose of reissuing the SAR to the Optionee at a lower exercise price or reduce
the exercise price of an outstanding SAR.
 
SECTION 10.  STOCK UNITS.
 
(a)           Stock Unit Agreement.  Each grant of Stock Units under the Plan
shall be evidenced by a Stock Unit Agreement between the recipient and the
Company.  Such Stock Units shall be subject to all applicable terms of the Plan
and may be subject to any other terms that are not inconsistent with the
Plan.  The provisions of the various Stock Unit Agreements entered into under
the Plan need not be identical.  Stock Units may be granted in consideration of
a reduction in the recipient’s other compensation.
 
(b)           Payment for Awards.  To the extent that an Award is granted in the
form of Stock Units, no cash consideration shall be required of the Award
recipients.
 
(c)           Vesting Conditions.  Each Award of Stock Units shall be subject to
vesting.  Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement; provided, however, that an
Award of Stock Units will have at least one-year vesting if such Award includes
performance conditions and if the Award does not include performance conditions,
vesting no more rapidly than pro rata installments over three years from the
date the Award is made, other than upon the death, disability or retirement of
the Participant or with respect to such Awards that are issued upon exercise or
settlement of Stock Options or SARs, in each case as specified in the agreement
evidencing such Award.  Stock Unit Agreement may provide for accelerated vesting
in the event of the Participant’s death, disability or retirement or other
events.  The Committee may determine, at the time of granting Stock Units or
thereafter, that all or part of such Stock Units shall become vested in the
event that a Change in Control occurs with respect to the Company.
 
10

--------------------------------------------------------------------------------


 
(d)           Voting and Dividend Rights.  The holders of Stock Units shall have
no voting rights.  Prior to settlement or forfeiture, any Stock Unit awarded
under the Plan may, at the Committee’s discretion, carry with it a right to
dividend equivalents.  Such right entitles the holder to be credited with an
amount equal to all cash dividends paid on one Share while the Stock Unit is
outstanding.  Dividend equivalents may be converted into additional Stock
Units.  Settlement of dividend equivalents may be made in the form of cash, in
the form of Shares, or in a combination of both.  Prior to distribution, any
dividend equivalents which are not paid shall be subject to the same conditions
and restrictions (including without limitation, any forfeiture conditions) as
the Stock Units to which they attach.
 
(e)           Form and Time of Settlement of Stock Units.  Settlement of vested
Stock Units may be made in the form of (a) cash, (b) Shares or (c) any
combination of both, as determined by the Committee.  The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on predetermined performance factors.  Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Shares over a series of trading
days.  Vested Stock Units may be settled in a lump sum or in installments.  The
distribution may occur or commence when all vesting conditions applicable to the
Stock Units have been satisfied or have lapsed, or it may be deferred to any
later date.  The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents.  Until an Award of Stock Units is
settled, the number of such Stock Units shall be subject to adjustment pursuant
to Section 12.
 
(f)           Death of Recipient.  Any Stock Unit Award that becomes payable
after the recipient’s death shall be distributed to the recipient’s beneficiary
or beneficiaries.  Each recipient of a Stock Unit Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company.  A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s
death.  If no beneficiary was designated or if no designated beneficiary
survives the Award recipient, then any Stock Unit Award that becomes payable
after the recipient’s death shall be distributed to the recipient’s estate.
 
(g)           Creditors’ Rights.  A holder of Stock Units shall have no rights
other than those of a general creditor of the Company.  Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Agreement.
 
SECTION 11.  TRANSFERABILITY; PERFORMANCE GOALS.
 
(a)           Transferability.  Except to the extent determined by the
Committee, no Award shall be assigned or transferred by a Participant other than
by will or the laws of descent and distribution, and during the lifetime of the
Participant may be exercised only by such Participant or his or her guardian or
legal representative.
 
(b)           Performance Goals.  The number of Shares or other benefits
granted, issued, retainable and/or vested under an Award may be made subject to
the attainment of performance goals for a specified period of time relating to
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group or index, in each case as
specified by the Committee in the Award: (a) cash flow, (b) earnings per share,
(c) earnings before interest, taxes and amortization, (d) return on equity, (e)
total stockholder return, (f) share price performance, (g) return on capital,
(h) return on assets or net assets, (i) revenue, (j) income or net income, (k)
operating income or net operating income, (l) operating profit or net operating
profit, (m) operating margin or profit margin, (n) return on operating revenue,
(o) return on invested capital, (p) market segment shares, (q) sales, (r) unit
openings or (s) customer satisfaction ("Qualifying Performance Criteria").  The
Committee may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v) any
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in managements’ discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year.  The Committee shall determine the
Qualifying Performance Criteria not later than the 90th day of the performance
period, and shall determine and certify, for each Participant, the extent to
which the Qualifying Performance Criteria have been met.  The Committee may not
in any event increase the amount of compensation payable under the Plan upon the
attainment of a Qualifying Performance Goal to a Participant who is a "covered
employee" within the meaning of Section 162(m) of the Code.
 
11

--------------------------------------------------------------------------------


 
SECTION 12.  ADJUSTMENT OF SHARES.
 
(a)           Adjustments.  In the event of a subdivision of the outstanding
Stock, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the price of Shares, a combination or consolidation of the outstanding
Stock (by reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:
 
(i)           The number of Options, SARs, Restricted Shares and Stock Units
available for future Awards under Section 5;
 
(ii)           The limitations set forth in Section 5(a) and (b);
 
(iii)           The number of Shares covered by each outstanding Option and SAR;
 
(iv)           The Exercise Price under each outstanding Option and SAR; or
 
(v)           The number of Stock Units included in any prior Award which has
not yet been settled.
 
Except as provided in this Section 12, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.
 
(b)           Dissolution or Liquidation.  To the extent not previously
exercised or settled, Options, SARs and Stock Units shall terminate immediately
prior to the dissolution or liquidation of the Company.
 
(c)           Reorganizations.  In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization.  Such agreement shall provide for:
 
(i)           The continuation of the outstanding Awards by the Company, if the
Company is a surviving corporation;
 
(ii)           The assumption of the outstanding Awards by the surviving
corporation or its parent or subsidiary;
 
(iii)           The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Awards;
 
(iv)           Full acceleration of the expiration date of the outstanding
unexercised Awards to a date not earlier than thirty (30) days after notice to
the Participant; or
 
(v)           Settlement of the full value of the outstanding Awards in cash or
cash equivalents (including deferred compensation pending vesting) followed by
cancellation of such Awards.
 
(d)           Reservation of Rights.  Except as provided in this Section 12, an
Optionee or Offeree shall have no rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend or
any other increase or decrease in the number of shares of stock of any
class.  Any issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the terms of any
outstanding Award, including the number or Exercise Price of Shares subject to
an Award.  The grant of an Award pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.
 
12

--------------------------------------------------------------------------------


 
SECTION 13.  DEFERRAL OF AWARDS.
 
The Committee (in its sole discretion) may permit or require a Participant to:
 
(a)           Have cash that otherwise would be paid to such Participant as a
result of the exercise of a SAR or the settlement of Stock Units credited to a
deferred compensation account established for such Participant by the Committee
as an entry on the Company’s books;
 
(b)           Have Shares that otherwise would be delivered to such Participant
as a result of the exercise of an Option or SAR converted into an equal number
of Stock Units; or
 
(c)           Have Shares that otherwise would be delivered to such Participant
as a result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books.  Such
amounts shall be determined by reference to the Fair Market Value of such Shares
as of the date when they otherwise would have been delivered to such
Participant.
 
A deferred compensation account established under this Section 13 may be
credited with interest or other forms of investment return, as determined by the
Committee.  A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company.  Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company.  If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Section 13.
 
SECTION 14.  AWARDS UNDER OTHER PLANS.
 
The Company may grant awards under other plans or programs.  Such awards may be
settled in the form of Shares issued under this Plan.  Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.
 
SECTION 15.   PAYMENT OF DIRECTOR’S FEES IN SECURITIES.
 
(a)           Effective Date.  No provision of this Section 15 shall be
effective unless and until the Board has determined to implement such provision.
 
(b)           Elections to Receive NSOs, Restricted Shares or Stock Units.  An
Outside Director may elect to receive his or her annual retainer payments and/or
meeting fees from the Company in the form of cash, NSOs, Restricted Shares or
Stock Units, or a combination thereof, as determined by the Board.  Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan.  An election
under this Section 15 shall be filed with the Company on the prescribed form.
 
(c)           Number and Terms of NSOs, Restricted Shares or Stock Units.  The
number of NSOs, Restricted Shares or Stock Units to be granted to Outside
Directors in lieu of annual retainers and meeting fees that would otherwise be
paid in cash shall be calculated in a manner determined by the Board.  The terms
of such NSOs, Restricted Shares or Stock Units shall also be determined by the
Board.  Provided, however, that the cumulative total Shares which may be subject
to Awards granted under Section 4(b) and this Section 15 shall be limited to
8,000 Shares (subject to adjustment under Section 12), in any consecutive
twelve-month period.
 
13

--------------------------------------------------------------------------------


 
SECTION 16.  LEGAL AND REGULATORY REQUIREMENTS.
 
Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the United States Securities Act of 1933, as
amended, the rules and regulations promulgated thereunder, state securities laws
and regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable.
 
SECTION 17.  WITHHOLDING TAXES.
 
(a)           General.  To the extent required by applicable federal, state,
local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan.  The Company shall not
be required to issue any Shares or make any cash payment under the Plan until
such obligations are satisfied.
 
(b)           Share Withholding.  The Committee may permit a Participant to
satisfy all or part of his or her withholding or income tax obligations by
having the Company withhold all or a portion of any Shares that otherwise would
be issued to him or her or by surrendering all or a portion of any Shares that
he or she previously acquired.  Such Shares shall be valued at their Fair Market
Value on the date when taxes otherwise would be withheld in cash.  In no event
may a Participant have Shares withheld that would otherwise be issued to him or
her in excess of the number necessary to satisfy the legally required minimum
tax withholding.
 
SECTION 18.  NO EMPLOYMENT RIGHTS.
 
No provision of the Plan, nor any right or Option granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee.  The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.
 
SECTION 19.  DURATION AND AMENDMENTS.
 
(a)           Term of the Plan.  The Plan, as set forth herein, shall terminate
automatically ten (10) years after its adoption by the Board.  The Plan may be
terminated on any earlier date pursuant to Subsection (b) below.
 
(b)           Right to Amend or Terminate the Plan.  The Board of Directors may
amend the Plan at any time and from time to time.  Rights and obligations under
any Award granted before amendment of the Plan shall not be materially impaired
by such amendment, except with consent of the Participant.  An amendment of the
Plan shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations or rules.
 
(c)           Effect of Termination.  No Awards shall be granted under the Plan
after the termination thereof.  The termination of the Plan shall not affect any
Award previously granted under the Plan.
 
[Remainder of this page intentionally left blank]
 
 
 
 
14

--------------------------------------------------------------------------------


 
SECTION 20.  EXECUTION.
 
To record the adoption of the Plan by the Board of Directors, the Company has
caused its authorized officer to execute the same.
 

  LaserCard Corporation                    
By
              Name               Title            

 
 
 
 
 
 
15

 